 



Exhibit 10.3
U.S. CONCRETE, INC.
$85,000,000
8 3/8 % Senior Subordinated Notes due 2014
REGISTRATION RIGHTS AGREEMENT
New York, New York
July 5, 2006
Citigroup Global Markets Inc.
As Representative of the Initial Purchasers
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
     U.S. Concrete, Inc., a corporation organized under the laws of Delaware
(the “Company”), proposes to issue and sell to certain purchasers (the “Initial
Purchasers”), for whom you (the “Representative”) are acting as representative,
its 8 3/8 % Senior Subordinated Notes due 2014 (such notes, which for purposes
of clarity do not include the Company’s 8 3/8% Senior Subordinated Notes due
2014 issued under the Indenture in a private placement on March 31, 2004 or the
registered notes exchanged therefor, the “Notes”), upon the terms set forth in
the Purchase Agreement between the Company, the Guarantors (as defined herein)
and the Representative dated June 29, 2006 (the “Purchase Agreement”) relating
to the initial placement (the “Initial Placement”) of the Notes. The Notes will
be unconditionally guaranteed (the “Guarantees” and, together with the Notes,
the “Securities”) on a senior subordinated unsecured basis by each of the
entities listed on Schedule I (the “Guarantors”). To induce the Initial
Purchasers to enter into the Purchase Agreement and to satisfy a condition to
your obligations thereunder, the Company and the Guarantors, jointly and
severally, agree with you for your benefit and the benefit of the holders from
time to time of the Securities (including the Initial Purchasers) and the New
Securities (as defined herein) (each a “Holder” and, collectively, the
“Holders”), as follows:
     1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Agreement, the following capitalized defined terms shall have the following
meanings:
     “Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
     “Affiliate” shall have the meaning specified in Rule 405 under the Act and
the terms “controlling” and “controlled” shall have meanings correlative
thereto.

 



--------------------------------------------------------------------------------



 



     “Broker-Dealer” shall mean any broker or dealer registered as such under
the Exchange Act.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
federal legal holiday or a day on which banking institutions or trust companies
are authorized or obligated by law to close in New York City.
     “Closing Date” shall mean the date of the first issuance of the Securities.
     “Commission” shall mean the Securities and Exchange Commission.
     “Deferral Period” shall have the meaning indicated in Section 4(k)(ii)
hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.
     “Exchange Offer Registration Period” shall mean the one-year period
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement.
     “Exchange Offer Registration Statement” shall mean a registration statement
of the Company and the Guarantors on an appropriate form under the Act with
respect to the Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments thereto, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
     “Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a Broker-Dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Company, any
Guarantor, or any Affiliate of either the Company or any Guarantor) for New
Securities.
     “Final Memorandum” shall have the meaning set forth in the Purchase
Agreement.
     “First Supplemental Indenture” shall mean the First Supplemental Indenture,
dated as of July [ ], 2006 to the Indenture.
     “Guarantors” shall have the meaning set forth in the preamble hereto.
     “Holder” shall have the meaning set forth in the preamble hereto.
     “Indenture” shall mean the Indenture relating to the Company’s 8 3/8%
Senior Subordinated Notes due 2014, dated as of March 31, 2004, among the
Company, the Guarantors and Wells Fargo Bank, National Association, as trustee,
as the same may be amended from time to time in accordance with the terms
thereof.

2



--------------------------------------------------------------------------------



 



     “Initial Placement” shall have the meaning set forth in the preamble
hereto.
     “Initial Purchaser” shall have the meaning set forth in the preamble
hereto.
     “Losses” shall have the meaning set forth in Section 6(d) hereof.
     “Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities and/or New Securities, as applicable,
registered under a Registration Statement.
     “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that administer an underwritten offering, if
any, under a Registration Statement.
     “NASD Rules” shall mean the Conduct Rules and the By-Laws of the National
Association of Securities Dealers, Inc.
     “New Securities” shall mean debt securities of the Company and the related
guarantees of the Guarantors identical in all material respects to the
Securities (except that the special interest provisions and transfer
restrictions shall be eliminated) to be issued under the Indenture and the First
Supplemental Indenture.
     “Notes” shall have the meaning set forth in the preamble hereto.
     “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto, including
any and all information incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
     “Registered Exchange Offer” shall mean the offer of the Company and the
Guarantors to issue and deliver to Holders that are not prohibited by any law or
policy of the Commission from participating in such offer, in exchange for the
Securities, a like aggregate principal amount of the New Securities.
     “Registrable Securities” shall mean (i) Securities other than those that
(A) have been registered under a Registration Statement and exchanged or
disposed of pursuant to such Registration Statement, (B) may be distributed to
the public pursuant to Rule 144(k) under the Act or any successor rule or
regulation thereto that may be adopted by the Commission, or (C) cease to be
outstanding, and (ii) any New Securities, the resale of which by the Holder
thereof requires compliance with the prospectus delivery requirements of the
Act.
     “Registration Default” shall have the meaning set forth in Section 8
hereof.

3



--------------------------------------------------------------------------------



 



     “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Securities or
the New Securities pursuant to the provisions of this Agreement, any amendments
and supplements to such registration statement, including post-effective
amendments (in each case including the Prospectus contained therein), all
exhibits thereto and all material incorporated by reference therein.
     “Securities” shall have the meaning set forth in the preamble hereto.
     “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
     “Shelf Registration Period” has the meaning set forth in Section 3(b)
hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company and the Guarantors pursuant to the provisions of Section 3 hereof
which covers some or all of the Securities or New Securities, as applicable, on
an appropriate form under Rule 415 under the Act, or any similar rule that may
be adopted by the Commission, amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.
     “Special Interest” shall have the meaning set forth in Section 8 hereof.
     “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.
     “underwriter” shall mean any underwriter of Securities in connection with
an offering thereof under a Shelf Registration Statement.
     2. Registered Exchange Offer. (a) The Company and the Guarantors shall use
their respective commercially reasonable efforts to prepare and file with the
Commission the Exchange Offer Registration Statement with respect to the
Registered Exchange Offer. The Company and the Guarantors shall use their
respective commercially reasonable efforts to cause the Exchange Offer
Registration Statement to become effective under the Act within 180 days of the
Closing Date (or if such 180th day is not a Business Day, the next succeeding
Business Day).
     (b) Upon the effectiveness of the Exchange Offer Registration Statement,
the Company and the Guarantors shall promptly commence the Registered Exchange
Offer, it being the objective of such Registered Exchange Offer to enable each
Holder electing to exchange Securities for New Securities (assuming that such
Holder is not an Affiliate of the Company or any Guarantor, acquires the New
Securities in the ordinary course of such Holder’s business, has no arrangements
with any person to participate in the distribution of the New Securities and is
not prohibited by any law or policy of the Commission from participating in the
Registered Exchange Offer) to trade such New Securities from and after their
receipt without any limitations or restrictions under the Act and without
material restrictions under the securities laws of a substantial proportion of
the several states of the United States.

4



--------------------------------------------------------------------------------



 



     (c) In connection with the Registered Exchange Offer, the Company and the
Guarantors shall:
     (i) mail to each Holder a copy of the Prospectus forming part of the
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;
     (ii) keep the Registered Exchange Offer open for not less than 20 Business
Days after the date notice thereof is mailed to the Holders (or longer if
required by applicable law);
     (iii) use their respective commercially reasonable efforts to keep the
Exchange Offer Registration Statement continuously effective under the Act,
supplemented and amended as required, under the Act to ensure that it is
available for sales of New Securities by Exchanging Dealers during the Exchange
Offer Registration Period;
     (iv) utilize the services of a depositary for the Registered Exchange Offer
with an address in the Borough of Manhattan in New York City, which may be the
Trustee or an Affiliate of the Trustee;
     (v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;
     (vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Company and
the Guarantors are conducting the Registered Exchange Offer in reliance on the
position of the Commission in Exxon Capital Holdings Corporation (pub. avail.
May 13, 1988), Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and (B)
including a representation that the Company and the Guarantors have not entered
into any arrangement or understanding with any person to distribute the New
Securities to be received in the Registered Exchange Offer and that, to the best
of the Company’s and the Guarantors’ information and belief, each Holder
participating in the Registered Exchange Offer is acquiring the New Securities
in the ordinary course of business and has no arrangement or understanding with
any person to participate in the distribution of the New Securities; and
     (vii) comply in all material respects with all applicable laws.
     (d) As soon as practicable after the close of the Registered Exchange
Offer, the Company and the Guarantors shall:
     (i) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;

5



--------------------------------------------------------------------------------



 



     (ii) deliver or cause to be delivered to the Trustee for cancellation in
accordance with Section 4(s) all Securities so accepted for exchange; and
     (iii) cause the Trustee promptly to authenticate and deliver to each Holder
of Securities a principal amount of New Securities equal to the principal amount
of the Securities of such Holder so accepted for exchange.
     (e) Each Holder hereby acknowledges and agrees that any Broker-Dealer and
any such Holder using the Registered Exchange Offer to participate in a
distribution of the New Securities (x) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission in
Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley
and Co., Inc. (pub. avail. June 5, 1991), as interpreted in the Commission’s
letter to Shearman & Sterling dated July 2, 1993 and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Act in connection with any secondary resale transaction, which must be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
under the Act if the resales are of New Securities obtained by such Holder in
exchange for Securities acquired by such Holder directly from the Company, the
Guarantors or one of their respective Affiliates. Accordingly, each Holder
participating in the Registered Exchange Offer shall be required to represent to
the Company and the Guarantors that, at the time of the consummation of the
Registered Exchange Offer:
     (i) any New Securities received by such Holder will be acquired in the
ordinary course of business;
     (ii) such Holder will have no arrangement or understanding with any person
to participate in the distribution of the Securities or the New Securities
within the meaning of the Act; and
     (iii) such Holder is not an Affiliate of the Company or any of the
Guarantors.
     (f) If any Initial Purchaser determines that it is not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Securities constituting any portion of an unsold allotment, at the request of
such Initial Purchaser, the Company and the Guarantors shall issue and deliver
to such Initial Purchaser or the person purchasing New Securities registered
under a Shelf Registration Statement as contemplated by Section 3 hereof from
such Initial Purchaser, in exchange for such Securities, a like principal amount
of New Securities.
     3. Shelf Registration. (a) If (i) due to any change in law or applicable
interpretations thereof by the Commission’s staff, the Company determines upon
advice of its outside counsel that it is not permitted to effect the Registered
Exchange Offer as contemplated by Section 2 hereof; (ii) for any other reason
the Exchange Offer Registration Statement is not declared effective within
180 days of the Closing Date or the Registered Exchange Offer is not consummated
within 45 days after the Exchange Offer Registration Statement is declared
effective; (iii) any Initial Purchaser so requests with respect to Securities
that are not eligible to

6



--------------------------------------------------------------------------------



 



be exchanged for New Securities in the Registered Exchange Offer and that are
held by it following consummation of the Registered Exchange Offer; or (iv) any
Holder (other than an Initial Purchaser) is not eligible to participate in the
Registered Exchange Offer or does not receive freely tradeable New Securities in
exchange for Securities constituting any portion of an unsold allotment (it
being understood that the requirement that an Exchanging Dealer deliver a
Prospectus in connection with sales of New Securities acquired in the Registered
Exchange Offer in exchange for Securities acquired as a result of market-making
activities or other trading activities shall not result in such New Securities
being not “freely tradeable”), the Company and the Guarantors shall effect a
Shelf Registration Statement in accordance with subsection (b) below.
     (b) (i) The Company and the Guarantors shall as promptly as practicable
file with the Commission and shall use their respective commercially reasonable
efforts to cause to be declared effective under the Act within 90 days after
being required or requested, pursuant to subsection (a) of this Section 3, a
Shelf Registration Statement relating to the offer and sale of the Securities or
the New Securities, as applicable, by the Holders thereof from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement; provided, however, that no Holder
(other than an Initial Purchaser) shall be entitled to have the Securities held
by it covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all of the provisions of this Agreement applicable to
such Holder; and provided further, that with respect to New Securities received
by an Initial Purchaser in exchange for Securities constituting any portion of
an unsold allotment, the Company and the Guarantors may, if permitted by current
interpretations by the Commission’s staff, file a post-effective amendment to
the Exchange Offer Registration Statement containing the information required by
Item 507 or 508 of Regulation S-K, as applicable, in satisfaction of their
obligations under this subsection with respect thereto, and any such Exchange
Offer Registration Statement, as so amended, shall be referred to herein as, and
governed by the provisions herein applicable to, a Shelf Registration Statement.
     (ii) The Company and the Guarantors shall use their respective commercially
reasonable efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required by the Act, in order to permit
the Prospectus forming part thereof to be usable by Holders for a period the
“Shelf Registration Period”) from the date the Shelf Registration Statement is
declared effective by the Commission until the first to occur of (A) the second
anniversary thereof or (B) the date upon which all the Securities or New
Securities, as applicable, covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement. The Company and the
Guarantors shall be deemed not to have used their respective commercially
reasonable efforts to keep the Shelf Registration Statement effective during the
Shelf Registration Period if any of them voluntarily take any action that would
result in Holders of Securities covered thereby not being able to offer and sell
such Securities at any time during the Shelf Registration Period, unless such
action is (x) required by applicable law or otherwise undertaken by the Company
and the Guarantors in good faith and for valid business reasons (not including
avoidance of the Company’s and the Guarantors’ obligations hereunder),

7



--------------------------------------------------------------------------------



 



including the acquisition or divestiture of assets, and (y) permitted pursuant
to Section 4(k)(ii) hereof.
     (iii) Subject to the provisions of Section 4 hereof, the Company and the
Guarantors shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (A) to comply
as to form in all material respects with the applicable requirements of the Act;
and (B) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
     4. Additional Registration Procedures. In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply.
     (a) The Company and the Guarantors shall:
     (i) furnish to the Representative, not less than five Business Days prior
to the filing thereof with the Commission, a copy of any Exchange Offer
Registration Statement and any Shelf Registration Statement, and each amendment
thereof and each amendment or supplement, if any, to the Prospectus included
therein (including all documents incorporated by reference therein after the
initial filing) and shall use their respective commercially reasonable efforts
to reflect in each such document, when so filed with the Commission, such
comments as the Representative reasonably proposes;
     (ii) include the information (as may be revised at the request or
requirement of the Commission) substantially in the form set forth in Annex A
hereto on the facing page of the Exchange Offer Registration Statement, in Annex
B hereto in the forepart of the Exchange Offer Registration Statement in a
section setting forth details of the Registered Exchange Offer, in Annex C
hereto in the underwriting or plan of distribution section of the Prospectus
contained in the Exchange Offer Registration Statement, and in Annex D hereto in
the letter of transmittal delivered pursuant to the Registered Exchange Offer;
     (iii) if requested by an Initial Purchaser, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Exchange Offer Registration Statement; and
     (iv) in the case of a Shelf Registration Statement, include the names of
the Holders (to the extent provided by such Holders) that propose to sell
Securities pursuant to the Shelf Registration Statement as selling security
holders.
     (b) Subject to the following provisions of this Section 4, the Company and
the Guarantors shall use their respective commercially reasonable efforts to
ensure that:

8



--------------------------------------------------------------------------------



 



     (i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies as to form
in all material respects with the Act; and
     (ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
     (c) The Company and the Guarantors shall advise the Representative, the
Holders of Securities covered by any Shelf Registration Statement and any
Exchanging Dealer under any Exchange Offer Registration Statement that has
provided in writing to the Company or any Guarantor a telephone or facsimile
number and address for notices, and, if requested by the Representative or any
such Holder or Exchanging Dealer, shall confirm such advice in writing (which
notice pursuant to clauses (ii)-(v) hereof shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company and the
Guarantors shall have remedied the basis for such suspension):
     (i) when a Registration Statement and any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;
     (ii) of any request by the Commission for any amendment or supplement to
the Registration Statement or the Prospectus or for additional information;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceeding
for that purpose;
     (iv) of the receipt by the Company or the Guarantors of any notification
with respect to the suspension of the qualification of the securities included
therein for sale in any jurisdiction or the initiation of any proceeding for
such purpose; and
     (v) of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
     (d) The Company and the Guarantors shall use their respective commercially
reasonable efforts to prevent the issuance of any order suspending the
effectiveness of any Registration Statement or the qualification of the
securities therein for sale in any jurisdiction and, if issued, to obtain as
soon as possible the withdrawal thereof.

9



--------------------------------------------------------------------------------



 



     (e) The Company and the Guarantors shall furnish to each Holder of
Securities covered by any Shelf Registration Statement, without charge, at least
one copy of such Shelf Registration Statement and any post-effective amendment
thereto, including all material incorporated therein by reference, and, if the
Holder so requests in writing, all exhibits thereto (including exhibits
incorporated by reference therein).
     (f) The Company and the Guarantors shall, during the Shelf Registration
Period, deliver to each Holder of Securities covered by any Shelf Registration
Statement, without charge, as many copies of the Prospectus (including the
preliminary Prospectus) included in such Shelf Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request. Subject
to the provisions of this Section 4, the Company and the Guarantors consent to
the use of the Prospectus or any amendment or supplement thereto by each of the
selling Holders of Securities in connection with the offering and sale of the
Securities covered by the Prospectus, or any amendment or supplement thereto,
included in the Shelf Registration Statement, except during any suspension
period referred to in Section 4(c) above or Section 4(k) below.
     (g) The Company and the Guarantors shall furnish to each Exchanging Dealer
which so requests, without charge, at least one copy of the Exchange Offer
Registration Statement and any post-effective amendment thereto, including all
material incorporated by reference therein, and, if the Exchanging Dealer so
requests in writing, all exhibits thereto (including exhibits incorporated by
reference therein).
     (h) The Company and the Guarantors shall promptly deliver to each Initial
Purchaser, each Exchanging Dealer and each other person required to deliver a
Prospectus during the Exchange Offer Registration Period, without charge, as
many copies of the Prospectus included in such Exchange Offer Registration
Statement and any amendment or supplement thereto as any such person may
reasonably request. Subject to the provisions of this Section 4, the Company and
the Guarantors consent to the use of the Prospectus or any amendment or
supplement thereto by any Initial Purchaser, any Exchanging Dealer and any such
other person that may be required to deliver a Prospectus following the
Registered Exchange Offer in connection with the offering and sale of the New
Securities covered by the Prospectus, or any amendment or supplement thereto,
included in the Exchange Offer Registration Statement, except during any
suspension period referred to in Section 4(c) above or Section 4(k) below.
     (i) Prior to the Registered Exchange Offer or any other offering of
Securities pursuant to any Registration Statement, the Company and the
Guarantors shall arrange, if necessary, for the qualification of the Securities
or the New Securities for sale under the laws of such jurisdictions as any
Holder shall reasonably request and shall maintain such qualification in effect
so long as required; provided that in no event shall the Company or any
Guarantor be obligated to qualify to do business in any jurisdiction where it is
not then so qualified or to take any action that would subject it to service of
process in suits, other than those arising out of the Initial Placement, the
Registered Exchange Offer or any offering pursuant to a Shelf Registration
Statement, in any such jurisdiction where it is not then so subject, or to
subject itself to taxation in any jurisdiction where it is not now subject.

10



--------------------------------------------------------------------------------



 



     (j) The Company and the Guarantors shall cooperate with the Holders of
Securities to facilitate the timely preparation and delivery of certificates
representing New Securities or Securities to be issued or sold pursuant to any
Registration Statement free of any restrictive legends and in such denominations
and registered in such names as Holders may request.
     (k) (i) Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above, the Company and the Guarantors shall promptly (or
within the time period provided for by clause (ii) hereof, if applicable)
prepare a post-effective amendment to the applicable Registration Statement or
an amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to the Initial Purchasers of the
securities included therein, the Prospectus will not include an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading. In such circumstances,
the period of effectiveness of the Exchange Offer Registration Statement
provided for in Section 2 shall be extended by the number of days from and
including the date of the giving of a notice of suspension pursuant to Section
4(c) to and including the date when the Initial Purchasers, the Holders of the
Securities and any known Exchanging Dealer shall have received such amended or
supplemented Prospectus pursuant to this Section.
     (ii) Upon the occurrence or existence of any pending corporate development
or any other material event that, in the reasonable judgment of the Company and
the Guarantors, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus, the Company and the
Guarantors shall give notice (without notice of the nature or details of such
events) to the Holders that the availability of the Shelf Registration is
suspended and, upon actual receipt of any such notice, each Holder agrees not to
sell any Registrable Securities pursuant to the Shelf Registration until such
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in Section 3(i) hereof, or until it is advised in writing by the Company and
the Guarantors that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The period during which the availability of the
Shelf Registration and any Prospectus is suspended (the “Deferral Period”) shall
not exceed 45 days in any three-month period or 90 days in any twelve-month
period.
     (l) Not later than the effective date of any Registration Statement, the
Company and the Guarantors shall provide the Trustee with printed certificates
for such Securities or New Securities, in a form eligible for deposit with The
Depository Trust Company.
     (m) The Company and the Guarantors shall comply in all material respects
with all applicable rules and regulations of the Commission and shall make
generally available to its security holders an earnings statement satisfying the
provisions of Section 11(a) of the Act as soon as practicable after the
effective date of the applicable Registration Statement.
     (n) The Company and the Guarantors may require each Holder of securities to
be sold pursuant to any Shelf Registration Statement to furnish to the Company
and the Guarantors such information regarding the Holder and the distribution of
such securities as the

11



--------------------------------------------------------------------------------



 



Company and the Guarantors may from time to time reasonably require for
inclusion in such Registration Statement, including such information requested
or required by the Commission. The Company and the Guarantors may exclude from
such Shelf Registration Statement the Securities of any Holder that fails to
furnish such information within a reasonable time after receiving such request.
Each Holder as to which Securities are being included in a Shelf Registration
Statement agrees to furnish to the Company all information with respect to such
Holder necessary to make any information previously furnished to the Company by
such Holder not materially misleading.
     (o) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall enter into customary agreements (including, if requested, an
underwriting agreement in customary form) and take all other appropriate actions
in order to expedite or facilitate the registration or the disposition of the
Securities, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures no
less favorable than those set forth in Section 6 hereof.
     (p) In the case of any Shelf Registration Statement, the Company and the
Guarantors shall:
     (i) subject to the execution of confidentiality agreements reasonably
satisfactory to the Company, make reasonably available for inspection by the
Holders of Securities to be registered thereunder, any underwriter participating
in any disposition pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records and pertinent corporate documents of the
Company, the Guarantors and their respective subsidiaries reasonably requested
by the Holders or any such underwriter, attorney, accountant or agent in
connection with any such Registration Statement as is customary for similar due
diligence examinations;
     (ii) subject to the execution of confidentiality agreements reasonably
satisfactory to the Company, cause the Company’s or Guarantors’ respective
officers, directors, employees, accountants and auditors to supply all relevant
information reasonably requested by the Holders or any such underwriter,
attorney, accountant or agent in connection with any such Registration Statement
as is customary for similar due diligence examinations;
     (iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;
     (iv) in connection with an underwritten offering pursuant to such Shelf
Registration Statement, obtain opinions of counsel to the Company and the
Guarantors and updates thereof (which counsel and opinions (in form, scope and
substance) shall be reasonably satisfactory to the Managing Underwriters, if
any)

12



--------------------------------------------------------------------------------



 



addressed to each selling Holder and the underwriters, if any, covering such
matters as are customarily covered in opinions requested in underwritten
offerings and such other matters as may be reasonably requested by such Holders
and underwriters;
     (v) in connection with an underwritten public offering pursuant to such
Shelf Registration Statement, use commercially reasonable efforts to obtain
“comfort” letters and updates thereof from the independent certified public
accountants of the Company (and, if necessary, any other independent certified
public accountants of any subsidiary of the Company or of any business acquired
by the Company for which financial statements and financial data are, or are
required to be, included in the Registration Statement), addressed to each
selling Holder of Securities registered thereunder and the underwriters, if any,
in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with primary underwritten offerings; and
     (vi) deliver such documents and certificates as may be reasonably requested
by the Majority Holders or the Managing Underwriters, if any, including those to
evidence compliance with Section 4(k) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Company.
The actions set forth in clauses (iii), (iv), (v) and (vi) of this paragraph
(p) shall be performed at (A) the effectiveness of such Shelf Registration
Statement and each post-effective amendment thereto (other than any such
post-effective amendment that is filed only for the purpose of adding a Holder
as a selling security holder thereunder); and (B) each closing under any
underwriting or similar agreement as and to the extent required thereunder.
     (q) In the case of any Exchange Offer Registration Statement, the Company
and the Guarantors shall, if requested by an Initial Purchaser, or by a broker
dealer that holds Securities that were acquired as a result of market making or
other trading activities:
     (i) make reasonably available for inspection by the requesting party, and
any attorney, accountant or other agent retained by the requesting party, all
relevant financial and other records, pertinent corporate documents and
properties of the Company, the Guarantors and their respective subsidiaries
reasonably requested by the requesting party or any such attorney, accountant or
agent in connection with any such Registration Statement as is customary for
similar due diligence examinations;
     (ii) cause the Company’s and the Guarantors’ respective officers,
directors, employees, accountants and auditors to supply all relevant
information;
     (iii) make such representations and warranties to the requesting party, in
form, substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;

13



--------------------------------------------------------------------------------



 



     (iv) obtain opinions of counsel to the Company and the Guarantors and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the requesting party and its counsel, addressed to
the requesting party, covering such matters as are customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by the requesting party or its counsel;
     (v) obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to the requesting party, in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
primary underwritten offerings, or if requested by the requesting party or its
counsel in lieu of a “comfort” letter, an agreed-upon procedures letter under
Statement on Auditing Standards No. 35, covering matters requested by the
requesting party or its counsel; and
     (vi) deliver such documents and certificates as may be reasonably requested
by the requesting party or its counsel, including those to evidence compliance
with Section 4(k) and with conditions customarily contained in underwriting
agreements.
The foregoing actions set forth in clauses (iii), (iv), (v), and (vi) of this
paragraph (q) shall be performed at the close of the Registered Exchange Offer
and the effective date of any post-effective amendment to the Exchange Offer
Registration Statement (other than any such post-effective amendment that is
filed only for the purpose of adding a Holder as a selling security holder
thereunder).
     (r) If a Registered Exchange Offer is to be consummated, upon delivery of
the Securities by Holders to the Company (or to such other person as directed by
the Company) in exchange for the New Securities, the Company and the Guarantors
shall mark, or caused to be marked, on the Securities so exchanged that such
Securities are being cancelled in exchange for the New Securities. In no event
shall the Securities be marked as paid or otherwise satisfied.
     (s) The Company and the Guarantors shall use their respective commercially
reasonable efforts if the Securities have been rated prior to the initial sale
of such Securities, to confirm such ratings will apply to the Securities or the
New Securities, as the case may be, covered by a Registration Statement.
     (t) In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the NASD Rules) thereof, whether as
a Holder of such Securities or as an underwriter, a placement or sales agent or
a broker or dealer in respect thereof, or otherwise, the Company and the
Guarantors shall provide reasonable assistance to such Broker-Dealer in making
filings in accordance with the NASD Rules.

14



--------------------------------------------------------------------------------



 



     (u) The Company and the Guarantors shall use their respective commercially
reasonable efforts to take all other steps necessary to effect the registration
of the Securities or the New Securities, as the case may be, covered by a
Registration Statement.
     5. Registration Expenses. The Company and the Guarantors shall bear all
expenses incurred in connection with the performance of its obligations under
Sections 2, 3 and 4 hereof and, in the event of any Shelf Registration
Statement, will reimburse the Holders for the reasonable fees and disbursements
of one firm of counsel (which shall initially be Weil, Gotshal & Manges LLP, but
which may be another nationally recognized law firm experienced in securities
matters designated by the Majority Holders).
     6. Indemnification and Contribution. (a) The Company and the Guarantors,
jointly and severally, agree to indemnify and hold harmless each Holder of
Securities or New Securities, as the case may be, covered by any Registration
Statement, each Initial Purchaser and, with respect to any Prospectus delivery
as contemplated in Section 4(h) hereof, each Exchanging Dealer, the directors,
officers, employees, Affiliates and agents of each such Holder, Initial
Purchaser or Exchanging Dealer and each person who controls any such Holder,
Initial Purchaser or Exchanging Dealer within the meaning of either Section 15
of the Act or Section 20 of the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement as originally filed or in any
amendment thereof, or in any preliminary Prospectus or the Prospectus, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
preliminary Prospectus or the Prospectus, in the light of the circumstances
under which they were made) not misleading, and agrees to reimburse each such
indemnified party, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company and any
Guarantor will not be liable in any such case to the extent that any such loss,
claim, damage or liability (i) arises out of or is based upon any such untrue
statement or alleged untrue statement or omission or alleged omission made
therein in reliance upon and in conformity with written information furnished to
the Company or any Guarantor by or on behalf of the party claiming
indemnification specifically for inclusion therein, or (ii) results from the use
of the Prospectus during a period in which the use of the Prospectus has been
suspended; provided that the Holder received prior notice of such suspension in
accordance with Section 4(c) or Section 4(k); provided, further, however, that
the foregoing indemnity agreement with respect to any preliminary Prospectus
shall not inure to the benefit of any party claiming indemnification if it shall
be established that a copy of the Prospectus (as amended or supplemented if the
Company shall have furnished any amendments or supplements thereto) was not sent
or given by or on behalf of such party to the person asserting such losses,
claims, damages or liabilities, if required by law so to have been delivered, at
or prior to the written confirmation of the sale of the Securities or New
Securities to such person and if the Prospectus (as so amended or supplemented)
would have cured the defect giving rise to such loss, claim, damages or
liability, and if the Company had previously furnished

15



--------------------------------------------------------------------------------



 



copies thereof to such indemnified party. This indemnity agreement shall be in
addition to any liability that the Company and any Guarantor may otherwise have.
     The Company and the Guarantors also, jointly and severally, agree to
indemnify as provided in this Section 6(a) or contribute as provided in Section
6(d) hereof to Losses of each underwriter, if any, of Securities or New
Securities, as the case may be, registered under a Shelf Registration Statement,
their directors, officers, employees, Affiliates or agents and each person who
controls such underwriter on substantially the same basis as that of the
indemnification of the Initial Purchasers and the selling Holders provided in
this Section 6(a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in Section 4(p)
hereof.
     (b) Each Holder of securities covered by a Registration Statement
(including each Initial Purchaser as a Holder, in such capacity) severally and
not jointly agrees to indemnify and hold harmless the Company and the
Guarantors, each of their respective directors, each of their respective
officers who sign such Registration Statement and each person who controls the
Company within the meaning of either the Act or the Exchange Act, to the same
extent as the foregoing indemnity from the Company and the Guarantors to each
such Holder, but only with reference to written information relating to such
Holder furnished to the Company or any Guarantor by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement will be in addition to any liability that
any such Holder may otherwise have.
     (c) Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses; and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest;
(ii) the actual or potential defendants in, or targets of, any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel

16



--------------------------------------------------------------------------------



 



reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action;
or (iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.
     (d) In the event that the indemnity provided in paragraph (a) or (b) of
this Section is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending any loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Registration Statement which
resulted in such Losses; provided, however, that in no case shall any Initial
Purchaser be responsible, in the aggregate, for any amount in excess of the
purchase discount or commission applicable to such Security, or in the case of a
New Security, applicable to the Security that was exchangeable into such New
Security, as set forth in the Final Memorandum, nor shall any underwriter be
responsible for any amount in excess of the underwriting discount or commission
applicable to the securities purchased by such underwriter under the
Registration Statement which resulted in such Losses. If the allocation provided
by the immediately preceding sentence is unavailable for any reason, the
indemnifying party and the indemnified party shall contribute in such proportion
as is appropriate to reflect not only such relative benefits but also the
relative fault of such indemnifying party, on the one hand, and such indemnified
party, on the other hand, in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Company and the Guarantors shall be deemed to be equal
to the total net proceeds from the Initial Placement (before deducting expenses)
as set forth in the Final Memorandum. Benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions as set forth on the cover page of the Final Memorandum, and benefits
received by any other Holders shall be deemed to be equal to the value of
receiving Securities or New Securities, as applicable, registered under the Act.
Benefits received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Registration Statement which resulted in such
Losses. Relative fault shall be determined by reference to, among other things,
whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable

17



--------------------------------------------------------------------------------



 



considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section, each person who controls a Holder within the meaning of either the
Act or the Exchange Act and each director, officer, employee and agent of such
Holder shall have the same rights to contribution as such Holder, and each
person who controls the Company or any Guarantor within the meaning of either
the Act or the Exchange Act, each officer of either the Company or any Guarantor
who shall have signed the Registration Statement and each director of either the
Company or any Guarantor shall have the same rights to contribution as the
Company or any Guarantor, subject in each case to the applicable terms and
conditions of this paragraph (d).
     (e) The provisions of this Section will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any Guarantor or any of the indemnified parties referred to in this
Section 6, and will survive the sale by a Holder of securities covered by a
Registration Statement.
     7. Underwritten Registrations. (a) If any of the Securities or New
Securities, as the case may be, covered by any Shelf Registration Statement are
to be sold in an underwritten offering, the Managing Underwriters shall be
selected by the Majority Holders.
     (b) No person may participate in any underwritten offering pursuant to any
Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
     8. Registration Defaults and Special Interest. If (a) on or prior to the
180th day following the Closing Date, neither the Exchange Offer Registration
Statement nor the Shelf Registration Statement has been declared effective,
(b) on or prior to the 45th day following the date the Exchange Offer
Registration Statement is first declared effective, neither the Registered
Exchange Offer has been consummated nor the Shelf Registration Statement has
been declared effective, or (c) after the Shelf Registration Statement has been
declared effective, such Registration Statement thereafter ceases to be
effective or usable in connection with resales of Securities or New Securities
in accordance with and during the periods specified in this Agreement (each such
event referred to in clauses (a) through (c), a (“Registration Default”),
interest (“Special Interest”) will accrue on the principal amount of the
Securities and the New Securities (in addition to the stated interest on the
Securities and New Securities) from and including the date on which any such
Registration Default shall occur to but excluding the date on which all
Registration Defaults have been cured. During the continuation of a Registration
Default, Special Interest will accrue at a rate of 0.25% per annum during the
90-day period immediately following the occurrence of such Registration Default
and shall increase by 0.25% per annum at the end of each subsequent 90-day
period, but in no event shall such rate exceed 1.00% per annum.

18



--------------------------------------------------------------------------------



 



     All obligations of the Company and the Guarantors set forth in the
preceding paragraph that are outstanding with respect to any Security at the
time such Security is exchanged for a New Security shall survive until such time
as all such obligations with respect to such Security have been satisfied in
full.
     9. No Inconsistent Agreements. The Company and the Guarantors have not
entered into, and agree not to enter into, any agreement with respect to its
securities that is inconsistent with the rights granted to the Holders herein or
that otherwise conflicts with the provisions hereof.
     10. Amendments and Waivers. The provisions of this Agreement may not be
amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given at any time, unless the
Company and the Guarantors have obtained the written consent of the Holders of a
majority of the aggregate principal amount of the Registrable Securities then
outstanding; provided that, with respect to any matter that directly or
indirectly affects the rights of any Initial Purchaser hereunder, the Company
and the Guarantors shall obtain the written consent of each such Initial
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective; provided, further, that no amendment, qualification,
supplement, waiver or consent with respect to Section 8 hereof shall be
effective as against any Holder of Registered Securities unless consented to in
writing by such Holder; and provided, further, that the provisions of this
Section 10 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Company and the Guarantors have obtained the written consent of each Holder.
Notwithstanding the foregoing (except the foregoing provisos), a waiver or
consent to departure from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders whose Securities or New Securities,
as the case may be, are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other Holders in any
material respect may be given by the Majority Holders, determined on the basis
of Securities or New Securities, as the case may be, being sold rather than
registered under such Registration Statement.
     11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:
     (a) if to a Holder, at the most current address given by such holder to the
Company in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the registrar under the Indenture;
     (b) if to the Representative, initially at the address or addresses set
forth in the Purchase Agreement; and
     (c) if to the Company or any Guarantor, initially at its address set forth
in the Purchase Agreement.
     All such notices and communications shall be deemed to have been duly given
when received.

19



--------------------------------------------------------------------------------



 



     The Initial Purchasers, the Company and the Guarantors by notice to the
other parties may designate additional or different addresses for subsequent
notices or communications.
     12. Remedies. Each Holder, in addition to being entitled to exercise all
rights provided to it herein, in the Indenture or in the Purchase Agreement or
granted by law, including recovery of liquidated or other damages, will be
entitled to specific performance of its rights under this Agreement. The Company
and the Guarantors agree that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive in any action for specific
performance the defense that a remedy at law would be adequate.
     13. Successors. This Agreement shall inure to the benefit of and be binding
upon the parties hereto, their respective successors and assigns, including,
without the need for an express assignment or any consent by the Company or any
Guarantor thereto, subsequent Holders of Securities and the New Securities, and
the indemnified persons referred to in Section 6 hereof. The Company and the
Guarantors hereby agree to extend the benefits of this Agreement to any Holder
of Securities and the New Securities, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.
     14. Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same agreement.
     15. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.
     16. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York. The parties hereto each hereby
waive any right to trial by jury in any action, proceeding or counterclaim
arising out of or relating to this Agreement.
     17. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by applicable law.
     18. Securities Held by the Company, etc. Whenever the consent or approval
of Holders of a specified percentage of principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by the Company, the Guarantors or any of their respective Affiliates (other
than subsequent Holders of Securities or New Securities if such subsequent
Holders are deemed to be Affiliates solely by reason of their holdings of such
Securities or New Securities) shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.

20



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Company, the Guarantors and the several Initial Purchasers.

            Very truly yours,

U.S. CONCRETE, INC.
      By:   /s/ Robert Hardy         Name:   Robert Hardy        Title:   Sr.
Vice President   

            GUARANTORS:

AMERICAN CONCRETE PRODUCTS, INC.
ATLAS-TUCK CONCRETE, INC.
BEALL INDUSTRIES, INC.
BEALL MANAGEMENT, INC.
CENTRAL CONCRETE SUPPLY CO., INC.
CENTRAL PRECAST CONCRETE, INC.
EASTERN CONCRETE MATERIALS, INC.
KURTZ GRAVEL COMPANY
READY MIX CONCRETE COMPANY OF KNOXVILLE
SAN DIEGO PRECAST CONCRETE, INC.
SIERRA PRECAST, INC.
SMITH PRE-CAST, INC.
SUPERIOR MATERIALS, INC.
TITAN CONCRETE INDUSTRIES, INC.
    By:   /s/ Cesar Monroy         Name:   Cesar Monroy        Title:   Vice
President   

            BUILDERS’ REDI-MIX, LLC
B.W.B., INC. OF MICHIGAN
CENTRAL CONCRETE CORP.
SUPERIOR CONCRETE MATERIALS, INC.
      By:   /s/ Donald Wayne         Name:   Donald Wayne        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



            BEALL CONCRETE ENTERPRISES, LTD.
      By:   BEALL MANAGEMENT, INC., its
General Partner
      By:   /s/ Cesar Monroy         Name:   Cesar Monroy        Title:   Vice
President   

            CONCRETE XXXI ACQUISITION, INC.
CONCRETE XXXII ACQUISITION, INC.
CONCRETE XXXIII ACQUISITION, INC.
CONCRETE XXXIV ACQUISITION, INC.
CONCRETE XXXV ACQUISITION, INC.
CONCRETE XXXVI ACQUISITION, INC.
      By:   /s/ Donald Wayne         Name:   Donald Wayne        Title:  
President   



            USC ATLANTIC, INC.
U.S. CONCRETE ON-SITE, INC.
      By:   /s/ Michasel Harlan         Name:   Michael Harlan        Title:  
President   

            USC MICHIGAN, INC.
USC PAYROLL, INC.
USC GP, INC.
      By:   /s/ Michael Harlan         Name:   Michael Harlan        Title:  
President   

            USC MANAGEMENT CO., L.P.
      By:   USC GP, INC., its General Partner 
      By:   /s/ Michael Harlan         Name:   Michael Harlan        Title:  
President   

 



--------------------------------------------------------------------------------



 



            WYOMING CONCRETE INDUSTRIES, INC.
      By:   /s/ Eugene Martineau         Name:   Eugene Martineau       
Title:   Vice President   

            INGRAM ENTERPRISES, L.P.
INGRAM ENTERPRISES MANAGEMENT, INC.
REDI-MIX, L.P.
REDI-MIX MANAGEMENT, INC.
      By:   /s/ Donald Wayne         Name:   Donald Wayne        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.
Citigroup Global Markets Inc.

          By:   /s/ Paul Moorman        Name:   Paul Moorman        Title:  
Vice President       

For itself and the other several
Initial Purchasers named in Schedule I
to the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



Schedule I
Alliance Haulers, Inc.
Alberta Investments, Inc.
American Concrete Products, Inc.
Atlas-Tuck Concrete, Inc.
Beall Concrete Enterprises, Ltd.
Beall Industries, Inc.
Beall Management, Inc.
Builders’ Redi-Mix, LLC.
B.W.B., Inc. of Michigan
Central Concrete Corp.
Central Concrete Supply Co., Inc.
Central Precast Concrete, Inc.
Concrete XXXI Acquisition, Inc.
Concrete XXXII Acquisition, Inc.
Concrete XXXIII Acquisition, Inc.
Concrete XXXIVAcquisition, Inc.
Concrete XXXV Acquisition, Inc.
Concrete XXXVI Acquisition, Inc.
Eastern Concrete Materials, Inc.
Ingram Enterprises, L.P.
Ingram Enterprises Management, Inc.
Kurtz Gravel Company
Ready Mix Concrete Company of Knoxville
Redi-Mix Concrete, L.P.
Redi-Mix GP, LLC
Redi-Mix, L.P.
Redi-Mix Management, Inc.
San Diego Precast Concrete, Inc.
Sierra Precast, Inc.
Smith Pre-Cast, Inc.
Superior Materials, Inc.
Superior Concrete Materials, Inc.
Titan Concrete Industries, Inc.
U.S. Concrete On-Site, Inc.
USC Atlantic, Inc.
USC GP, Inc.
USC Michigan, Inc.
USC Payroll, Inc.
USC Management Co., L.P.
Wyoming Concrete Industries, LLC.

 



--------------------------------------------------------------------------------



 



ANNEX A
     Each broker-dealer that receives new securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such new securities. The Letter of
Transmittal states that by so acknowledging and by delivering a prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Act. This prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of new
securities received in exchange for securities where such securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. U.S. Concrete has agreed that, starting on the expiration
date and ending on the close of business one year after the expiration date, it
will make this prospectus available to any broker-dealer for use in connection
with any such resale. See “Plan of Distribution.”

A-1



--------------------------------------------------------------------------------



 



ANNEX B
     Each broker-dealer that receives new securities for its own account in
exchange for securities, where such securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such new securities. See “Plan of Distribution.”

B-1



--------------------------------------------------------------------------------



 



ANNEX C
PLAN OF DISTRIBUTION
     Each broker-dealer that receives new securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such new securities. This
prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of new securities received in
exchange for securities where such securities were acquired as a result of
market-making activities or other trading activities. U.S. Concrete has agreed
that, beginning on the date of consummation of the Registered Exchange Offer and
ending on the close of business one year after the consummation of the
Registered Exchange Offer, it will make this prospectus, as amended or
supplemented, available to any broker-dealer for use in connection with any such
resale. In addition, until                , 2006, all dealers effecting
transactions in the new securities may be required to deliver a prospectus.
     The company will not receive any proceeds from any sale of new securities
by brokers-dealers. New securities received by broker-dealers for their own
account pursuant to the Registered Exchange Offer may be sold from time to time
in one or more transactions in the over-the-counter market, in negotiated
transactions, through the writing of options on the new securities or a
combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer and/or the purchasers of any such new
securities. Any broker-dealer that resells new securities that were received by
it for its own account pursuant to the Registered Exchange Offer and any broker
or dealer that participates in a distribution of such new securities may be
deemed to be an “underwriter” within the meaning of the Act and any profit of
any such resale of new securities and any commissions or concessions received by
any such persons may be deemed to be underwriting compensation under the Act.
The Letter of Transmittal states that by acknowledging that it will deliver and
by delivering a prospectus, a broker-dealer will not be deemed to admit that it
is an “underwriter” within the meaning of the Act.
     For a period of one year after the consummation of the Registered Exchange
Offer, U.S. Concrete will promptly send additional copies of this prospectus and
any amendment or supplement to this prospectus to any broker-dealer that
requests such documents in the Letter of Transmittal. U.S. Concrete has agreed
to pay all expenses incident to the Registered Exchange Offer (including the
expenses of one counsel for the holder of the securities) other than commissions
or concessions of any brokers or dealers and will indemnify the holders of the
securities (including any broker-dealers) against certain liabilities, including
liabilities under the Act.
     [If applicable, add information required by Regulation S-K Items 507 and/or
508.]

C-1



--------------------------------------------------------------------------------



 



ANNEX D
Rider A
PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

        Name:       Address:              

Rider B
If the undersigned is not a Broker-Dealer, the undersigned represents that it
acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a Broker-Dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchange for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

D-1